Appeal from a judgment of the County Court of Montgomery County (Catena, J.), rendered March 13, 2000, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fourth degree.
Defendant pleaded guilty to a reduced charge of the crime of criminal possession of a controlled substance in the fourth degree and was sentenced in accordance with the negotiated plea agreement to a prison term of 5 to 15 years. Defendant appeals, arguing that the sentence imposed was harsh and excessive. Inasmuch as defendant waived his right to appeal as part of a knowing, voluntary and intelligent plea of guilty, this issue has not been preserved for our review (see, People v Jimenez, 267 AD2d 615, 616, lv denied 94 NY2d 921). Nevertheless, were we to consider the issue, we would find no abuse of discretion on the part of County Court inasmuch as the record reveals that the court was aware of the mitigating factors surrounding defendant’s involvement in drug trafficking and that this was his first felony offense. Furthermore, we would find no extraordinary circumstances warranting a reduction of the sentence imposed in the interest of justice (see, id.).
Cardona, P. J., Crew III, Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.